DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

         LEAH RUBEL-WISMER, as Successor Guardian Plenary
          Guardian of the Person and Property of Ruth Isaacs,
                       an Incapacitated Person,
                              Appellant,

                                        v.

    BANK OF AMERICA, N.A., ASHLEIGH HOUSE HOMEOWNER’S
    ASSOCIATION, INC., and UNITED STATES OF AMERICA Acting
        through Secretary of Housing and Urban Development,
                              Appellees.

                                 No. 4D19-2585

                                 [April 23, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE16-
006250 (11).

    Lawrence R. Metsch of Metschlaw, P.A., Aventura, for appellant.

   Lynnette Ebeoglu McGuinness and Joseph J. Huss of Krinzman Huss
Lubetsky Feldman & Hotte, Fort Lauderdale, for appellee Bank of America,
N.A.

PER CURIAM.

    Affirmed.1

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                             *          *           *

    Not final until disposition of timely filed motion for rehearing.

1  We are mindful of the issuance of Administrative Order SC20-23 (the
requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue a
writ of possession “forthwith” remains suspended) and Executive Order 20-94
(suspending and tolling any statute providing for a mortgage foreclosure cause of
action under Florida law for 45 days from April 2, 2020). We trust any motions
directed to those orders shall be filed in the lower tribunal upon issuance of our
mandate.




                                        2